Case: 19-20175      Document: 00515734501         Page: 1    Date Filed: 02/05/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                        February 5, 2021
                                  No. 19-20175
                                                                          Lyle W. Cayce
                                Summary Calendar                               Clerk


   Calvin Jarrod Hester,

                                                            Plaintiff—Appellant,

                                       versus

   Folashade Ituah,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:18-CV-197


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          Calvin Jarrod Hester, Texas prisoner # 1472075, filed this 42 U.S.C.
   § 1983 action against Folashade Ituah, the kitchen second shift supervisor at
   the Darrington Unit, for gross negligence and willful intent to include pork in
   his meal without notification in violation of his First and Eighth Amendment


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-20175      Document: 00515734501           Page: 2     Date Filed: 02/05/2021




                                     No. 19-20175


   rights as a Muslim. The district court dismissed Hester’s complaint as
   frivolous under 28 U.S.C. § 1915(e)(2)(B).          The district court denied
   Hester’s motion to proceed in forma pauperis on appeal, certifying that his
   appeal was not taken in good faith. See § 1915(a)(3). We granted in forma
   pauperis status, stating that there was “an arguable issue as to whether the
   district court ought to have granted the motion to amend, or, alternatively,
   whether the district court should have dismissed without prejudice to an
   amended complaint.” However, we expressed “no view on the ultimate
   merits of Hester’s appeal.”
          Hester argues that the defendant’s actions in willfully and
   intentionally serving him a meal with pork deprived him of his First and
   Eighth Amendment rights and caused him to violate a major tenet of his faith.
   Hester is not complaining of a prison regulation, limitation, program or
   practice that improperly restricts his right to the free exercise of his religion.
   To the contrary, Hester’s allegations demonstrate that the prison has in place
   a program or practice to accommodate the dietary requests of its Islamic
   inmates which provides for non-pork meals and notification when a meal
   contains pork.    Hester’s claim concerns an alleged failure of a prison
   employee to provide a pork-free meal on one occasion. An isolated incident
   of the denial of a religiously-compliant meal on one occasion is not sufficient
   to state a constitutional claim. See Randall v. McLeod, No. 95-10106, 68 F.3d
   470, at *2–4 (5th Cir. Sept. 15, 1995) (affirming the dismissal of a prisoner’s
   free exercise claim as frivolous where the prisoner alleged the denial of
   “pork-free” meals on “two isolated incidents” during a prison lock down). 1




          1
          Unpublished cases decided before January 1996 are binding precedent. 5th
   Circuit Rule 47.5.3.




                                           2
Case: 19-20175     Document: 00515734501           Page: 3   Date Filed: 02/05/2021




                                    No. 19-20175


          Hester argues that the district court abused its discretion in denying
   his motions to amend his complaint because Ituah had already appeared
   before the court. He states that he sought to present additional facts and
   defendants as the facts were being developed. Hester does not elaborate on
   these additional facts or defendants which he sought to present in his
   proposed amended complaints.
          Hester’s proposed amendments were not made for the purpose of
   supplementing his allegations against Ituah in order to overcome deficiencies
   in his allegations. He has not identified what additional allegations he would
   have made against Ituah that would have been sufficient to state a claim if he
   had been given the opportunity to file an amended complaint. See Brewster v.
   Dretke, 587 F.3d 764, 768 (5th Cir. 2009); Eason v. Thaler, 14 F.3d 8, 9 (5th
   Cir. 1994). Therefore, the record does not support any argument that the
   district court abused its discretion by dismissing Hester’s complaint against
   Ituah without allowing him to amend it. See Brewster, 587 F.3d at 768; Eason,
   14 F.3d at 9.
          The district court did not abuse its discretion in dismissing Hester’s
   complaint as it did not state a claim. See Geiger, 404 F.3d at 373. We
   therefore AFFIRM the judgment of the district court. All outstanding
   motions are DENIED.




                                         3